Davis, Judge,
dissenting in part:
I join Parts I and II of the court’s opinion, but on the Bogue reprocurement (Part III) I differ. In my view the parties did not contemplate, when they made this contract, that the Government would be able to use the agreement as a vehicle for reproeuring items under someone else’s defaulted contract, where FEC would suffer a loss through such an order (and therefore objected to it). It seems to me most unlikely that, if the question had been raised during the negotiations, FEC would have agreed that it was obligated to fill the order. To do justice, I would construe the contract, despite its all-embracing language, as not covering this particular situation.
To sanction what was done here is to permit the defendant to elect to bail out Bogue at the expense of FEC — which had, of course, nothing to do with Bogue’s transgression. The defendant was not obligated to Bogue to use FEC as the re-procurement vehicle. The ASPE regulation, 32 C.F.E. § 8.602-6 (a) (1965), calling for reprocurement at “as reasonable a price as practical,” does not direct that the reprocurement order must be given to a low offeror who finds out he has bid too low because of a mistake. Octagon Process, Inc., ASBCA No. 10371, 65-2 BCA ¶5168. Similarly, this standard of “as reasonable a price as practical” would not require reprocurement under plaintiff’s contract which likewise had set the price too low because of mistake. On this basis that the Government was legally free to reproeure elsewhere, I would hold it overreaching, and not within the parties’ reasonable contemplation, to insist on reprocuring under the FEC contract although it was by then known to be a loss arrangement. Bogue, not the innocent plaintiff, should bear that portion of the loss.
The rationale of Willard, Sutherland & Co., supra, does not, in my view, control this aspect of the case because the two Bogue reprocurement orders were an authorized constructive change in the original coverage of the contract, entitling plaintiff to an equitable adjustment. With respect to a changes claim “under the contract,” the contractor is *1042required to continue performance, and by doing so does not forfeit his claim for additional payment. There is no problem of invalidity on this portion of the case. The defendant affirmatively asserts the full validity of the contract, and the plaintiff assumes it, and must assume it, for this facet of its claim.